Citation Nr: 1138155	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-29 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for psoas abscess, previously diagnosed as Crohn's disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO granted service connection and assigned an initial 10 percent rating for psoas abscess, previously diagnosed as Crohn's disease, effective February 12, 2007.  

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for psoas abscess, previously diagnosed as Crohn's disease, the Board has characterized the issue on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In May 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge sitting at the RO (Travel Board hearing); a transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Since the effective date of the grant of service connection, the Veteran's psoas abscess has been no worse than moderate, with infrequent exacerbations.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for psoas abscess are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.114, Diagnostic Code 7323 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that it has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claim on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).


The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's claim for service connection was received in February 2007.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated in May 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  Thereafter, the claim was reviewed and the RO issued the August 2007 rating decision.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements apply to all elements of a claim.  Notice as to these matters was provided in the May 2007 VCAA letter.  
  
The Board notes that the claim for a higher initial rating for the service-connected psoas abscess is a downstream issue, which was initiated by a notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Hence, there is no duty to provide additional VCAA notice in this case.  

Review of the claims file also shows that VA has conducted reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim during the course of this appeal.  In this regard, VA and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination to assess the current nature and etiology of his claimed disability in July 2007.  

The Board has considered the Veteran's assertions regarding the adequacy of his July 2007 VA examination.  Specifically, in his July 2009 VA Form 9, the Veteran asserted that the July 2007 VA examiner did not discuss the fact that his disability had impacted the ability of his body to function under the ordinary conditions of life, including employment.  During the May 2011 hearing, he testified that he was disappointed with the examination in that he was only there for ten minutes, and the examiner did not ask him anything.   The Board finds, however, that the July 2007 VA examination is adequate for rating purposes, as it addresses the applicable rating criteria related to the Veteran's service-connected psoas abscess.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Notably, the VA examiner reviewed the Veteran's claims file and medical records and included a discussion of the Veteran's medical history, including reported symptoms.  

The Board further notes that, in his July 2009 VA Form 9, the Veteran asserted that, because his condition is somewhat abated by antibiotic treatment, the July 2007 VA examination was premature.  He cited Ardison v. Brown, in which the Court held that, to the extent possible, VA should schedule an examination for a condition that has cyclical manifestations during an active stage of the disease to best determine its severity.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994); see also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992).  Despite the Veteran's assertion that the July 2007 VA examination was premature, during the May 2011 hearing, he specifically testified that his condition had not changed since the July 2007 VA examination because of the antibiotic he took daily.  In light of the Veteran's May 2011 testimony, and the VA treatment records dated from June 2005 to February 2009 (which are negative for gastrointestinal complaints) the Board finds that the evidence of record is adequate to rate the service-connected psoas abscess and that a remand to obtain another VA examination is not necessary.

The Board has further considered the fact that, in a May 2007 statement, the Veteran reported that he was receiving treatment from Dr. A.M.R.  He provided the address and phone number for this physician.  Records of VA treatment dated from June 2005 to February 2009 reflect that the Veteran was followed by his local gastroenterologist, Dr. A.M.R.  While January 2007 and May 2007 records of treatment from this private physician were summarized in VA treatment records dated in March 2007 and May 2007, respectively, no records of treatment from Dr. A.M.R. have been associated with the claims file.  In the May 2007 VCAA letter, the RO specifically asked the Veteran to complete and return an enclosed VA Form 21-4142 (Authorization and Consent to Release Information) for each health care provider, so that treatment information could be obtained.  In May 2007, he returned a VA Form 21-4142 in which he listed several healthcare providers; however, he did not list Dr. A.M.R.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As the Veteran has not provided a release form for records of treatment from Dr. A.M.R, it is not possible for VA to obtain them; hence, no further action in this regard is warranted.  

In any event, as noted above, summaries of January and May 2007 records of treatment from Dr. A.M.R. are currently included in the VA treatment records associated with the claims file.  As also noted above, the Veteran testified in May 2011 that his service-connected psoas abscess had not changed since the July 2007 VA examination.  Hence, there is no indication that records of treatment from Dr. A.M.R. would demonstrate any different or more severe symptomatology than that currently documented in the claims file.  As such, a remand to obtain treatment records from this physician would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Board also recognizes that an August 2008 Social Security Administration (SSA) inquiry reflects that the Veteran has been in receipt of SSA benefits since November 2002.  However, a note on the SSA inquiry further indicates that the Veteran is in receipt of these benefits based on age (as opposed to disability).  Accordingly, any SSA records are not relevant to the claim on appeal and remand to obtain such records is unnecessary.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.


Factual Background and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

In the August 2007 rating decision, the RO granted service connection and assigned an initial 10 percent rating for psoas abscess, previously diagnosed as Crohn's disease, pursuant to Diagnostic Code 7399-7323, effective February 12, 2007 (the date of receipt of the Veteran's claim for service connection).  

Psoas abscess is not specifically listed in the rating schedule; therefore, it is rated as analogous to a disability in which not only the functions affected, but anatomical localization and symptoms, are closely related.  38 C.F.R. § 4.20.  The Veteran's psoas abscess is rated by analogy to ulcerative colitis under Diagnostic Code 7323.  Diagnostic Code 7323 provides a 10 percent rating for moderate ulcerative colitis with infrequent exacerbations.  A 30 percent rating is warranted for moderately severe ulcerative colitis, with frequent exacerbations.  A 60 percent rating is warranted for severe ulcerative colitis, with numerous attacks a year and malnutrition, the health only fair during remissions.  A 100 percent rating is warranted for pronounced ulcerative colitis, resulting in marked malnutrition, anemia, and general disability, or with serious complication as liver abscess.  38 C.F.R. § 4.114, Diagnostic Code 7323.  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that an initial rating in excess of 10 percent for the service-connected psoas abscess is not warranted.   

By way of history, in correspondence dated in November 2005, a private gastroenterologist, Dr. K.V.C., reported that the Veteran had suffered five episodes of iliopsoas abscess since 1981, with the most recent episode being treated surgically in December 1998.  Dr. K.V.C. noted that the Veteran had been on chronic suppressive therapy since December 1998.  The physician noted that, initially, it was believed that the Veteran had Crohn's disease; however, in the absence of any evidence of scarring or active disease in the colon or small intestine, he had come to doubt this diagnosis.  The physician opined that it was more likely that, following a motor vehicle accident which caused a severe injury of the lower spine, the Veteran developed a persistent infection in that area.  In support of his February 2007 claim for service connection, in a May 2007 statement, the Veteran gave a history of having six abscesses removed or surgically drained, between 1980 and 1998.  He reported that, since 1998, he had been treated with a daily antibiotic, with great success.  

The Veteran was afforded a VA examination to evaluate his claimed disability in July 2007.  He gave a history of suffering a lower spine fracture as a result of an in-service motor vehicle accident in 1962, with the subsequent development of recurrent presacral abscesses, beginning in 1982, at which time he was diagnosed with Crohn's disease.  The examiner noted that the Veteran's diagnosis of Crohn's disease had recently been questioned, and observed that there was no pathologic diagnosis of Crohn's disease in the Veteran's chart.  The examiner commented that current infectious disease and gastrointestinal evaluations revealed a chronic presacral abscess which drained to the rectum.  The Veteran reported that he was currently on chronic Keflex prophylaxis.  He described his weight as stable and denied abdominal pain, nausea, vomiting, constipation, and diarrhea.  He indicated that he had been taking Keflex for nine years, with good response, and denied any side effects from the medication.  The examiner noted that no fistula was currently documented in the Veteran's chart.  

On examination, the Veteran's abdomen was soft and not tender, with no palpable masses and no fistulas noted.  Rectal examination revealed good tone and no fistulas were visualized.  The examiner stated that the Veteran was not malnourished, did not have anemia, and there was no other evidence of debility.  He added that there was no fistula on examination, and colonoscopy revealed a friable rectum with no evidence of fistula.  The diagnosis was psoas abscess currently under control with Keflex prophylaxis.  The examiner added that the diagnosis of Crohn's disease had been questioned and disproven by the Veteran's private gastroenterologist and infectious disease physician.  

Records of VA treatment reflect that, in March 2007, the Veteran's VA physician reviewed a January 2007 record of treatment from his private gastroenterologist, Dr. A.M.R.  This private treatment record indicated that the Veteran had a history of rectal bleeding with a 2004 esophagogastroduodenoscopy  (EGD) revealing a hiatal hernia and gastritis, and a 2004 colonoscopy revealing diverticular disease and hemorrhoids.  The assessment was hiatal hernia, diverticular disease, and hemorrhoids.  The Veteran was advised to continue taking cephalexin (Keflex) daily.  In May 2007, the Veteran's VA physician reviewed a May 2007 record of treatment from Dr. A.M.R.  This private treatment record revealed an assessment of hiatal hernia, diverticular disease, and internal hemorrhoids.  

During VA treatment in April 2007, August 2007, August 2008, and December 2008, the Veteran denied any gastrointestinal symptoms.  On examination on each of these dates, the abdomen was soft and not tender, with normal bowel sounds.  The pertinent assessment on each date was history of gastroesophageal reflux disease (GERD), history of gastritis and duodenitis, history of rectal bleeding, hiatal hernia, hemorrhoids, diverticular disease, Crohn's disease.  The VA physician noted that the Veteran was on daily Keflex.  The August 2008 record of VA treatment specifically includes an assessment of the Veteran's condition as asymptomatic.  The most recent record of VA treatment associated with the claims file, dated in February 2009, reflects that the Veteran complained of cold symptoms, but denied any nausea, vomiting, diarrhea, or constipation.  On examination, the abdomen was soft and not tender, with normal bowel sounds.  

In his July 2009 VA Form 9, the Veteran addressed the fact that his VA treatment records did not show additional treatments for exacerbations of his psoas abscess.  He reported that he had lived with this condition since 1981 and had learned to see himself through years of exacerbations.  He asserted that his disability had impaired his body as a whole in regards to his ability to function under the ordinary conditions of life, including employment.  

During the May 2011 hearing, the Veteran's representative asserted that the service-connected psoas abscess was a digestive as well as genitourinary condition, which also manifested itself in muscular difficulties.  The Veteran described a flare-up of his condition, testifying that he would have back pain, which would radiate from his left testicle down his left leg.  He added that he also had diarrhea, sometimes with blood and mucous, and also experienced swelling of the testicles.  He testified that these flare-ups were debilitating, and would normally cause him to be out of work for six months.  The Veteran further testified, however, that his last major flare-up had been in 1998.  He stated that he had taken cephalexin every day since 1998 and had not had a major flare-up since.  He opined that, if he stopped taking the antibiotics, he would start getting pain and his abscess would return.  

When asked whether his condition had affected him from January to May of 2011, the Veteran stated that he was very fortunate that he was on antibiotic therapy and was not really having any major problems.  He added that he had not had any symptoms for the past year, which he believed was because he took the antibiotics.  He added that, if he had any symptoms in the previous year, they were very minimal.  The Veteran described the symptoms of his service-connected disability from 2006 to the present as consisting of some lower abdominal pain and periodic diarrhea, but nothing debilitating to the point that he had to have anything other than the antibiotics.  He noted that, if he periodically had a problem, he increased his dosage of the antibiotics.  

The Veteran's representative argued that, while the Veteran's symptoms were not debilitating, he should, nevertheless, be awarded a rating in excess of 10 percent, in light of his ongoing symptomatology.  In describing such symptomatology, the Veteran reported that he experienced diarrhea three to four times per year.  He described back pain which was pretty much constant, although he stated that he had learned to live with this pain.  He reported that this pain, which was on the left side and radiated to the left testicle and down the left leg, was fairly frequent, although it was nothing that he could not manage.  When asked whether the minor exacerbations of his service-connected disability were frequent or infrequent, the Veteran indicated that the question was difficult to answer, depending on the meaning of frequency, but that, he would say his exacerbations were frequent, although they were held in check by cephalexin.  

The foregoing evidence demonstrates that, since the effective date of the grant of service connection, the Veteran's psoas abscess has been no worse than moderate, with infrequent exacerbations.  In this regard, the July 2007 VA examination report reflects that the Veteran himself indicated that he had had a good response to medication for his psoas abscess, and the VA examiner described the psoas abscess as "currently under control."  Significantly, records of VA treatment reflect that the Veteran denied any gastrointestinal symptoms on four separate occasions between April 2007 and December 2008.  He, most recently, denied nausea, vomiting, diarrhea, and constipation during VA treatment in February 2009.  Moreover, the Veteran's condition was described by his physician as asymptomatic following treatment in August 2008.  Of note, during the May 2011 hearing, the Veteran testified that his last major flare-up of psoas abscess had been in 1998, reporting that he had taken a daily antibiotic since that time.  He described his condition as being "in check" while on this antibiotic.  He specifically reported that any symptoms he had had in the past year were very minimal.  As such, the Board finds that the evidence of record indicates that the service-connected psoas abscess is no more than moderate, with infrequent exacerbations.  

The Board has considered the argument made by the Veteran's representative, during the May 2011 hearing, that he should be awarded a higher initial rating in light of his ongoing symptomatology.  In this regard, the Veteran described ongoing back pain and diarrhea three to four times per year.  The Board notes, however, that three to four incidents of diarrhea per year would not constitute frequent exacerbations, as required for a higher, 30 percent, rating.  While the Veteran testified that he experienced frequent exacerbations of his disability, he indicated that these exacerbations were held "in check" by his medication.  Therefore, even if the Veteran's reported back pain and incidents of diarrhea were found to be frequent, a higher rating requires moderately severe disability with frequent exacerbations.  There is simply no evidence that the Veteran's psoas abscess has been moderately severe since the effective date of the grant of service connection, as required for a higher initial rating.  Rather, as discussed above, the Veteran himself testified during the May 2011 hearing that his symptoms during the past year, if any, had been very minimal and, while he had fairly frequent pain, it was nothing he could not manage.  Therefore, a higher rating pursuant to Diagnostic Code 7323 is not warranted.  

The Board has considered whether it might be appropriate to evaluate the Veteran's service-connected psoas abscess pursuant to any other diagnostic code.  In this regard, during the May 2011 hearing, the Veteran's representative stated that the service-connected psoas abscess is manifested by digestive, genitourinary, and muscular symptoms.  However, records of VA treatment dated from June 2005 to February 2009 are negative for any genitourinary complaints or findings relating to the Veteran's psoas abscess.  While the Veteran has described low back pain radiating to the left testicle and leg, the only complaint regarding such pain documented in the treatment records since the effective date of the grant of service connection is dated in April 2008, at which time the Veteran complained of low back pain for one week.  The assessment was low back pain, probably secondary to lumbar strain.  An August 2008 record of VA treatment includes an assessment of low back pain due to "blood vessel" and indicates that a May 2008 X-ray study of the lumbar spine revealed degenerative disc disease at multiple levels and intervertebral facet joint disease between L4 and S1.  The pertinent assessment following VA treatment in December 2008 was right L3-L4 epidural assist with facet hypertrophy with findings of epidural hematoma and facet hypertrophy, and old clot into hypertrophied ligamentum flavum.  In light of the foregoing, the Board finds that there are no other rating criteria that are applicable to the Veteran's service-connected psoas abscess.    

Under these circumstances, the Board finds that the record presents no basis for assignment of an initial rating in excess of 10 percent for the service-connected psoas abscess, under the applicable rating criteria.

As a final point, the Board notes that the Veteran's own assertions, and those of his representative, advanced in written statements and during the May 2011 hearing, have been considered.  The Board has fully considered the statements from the Veteran regarding his symptomatology; however, as indicated above, the evidence of record indicates that the Veteran's psoas abscess is consistent with the assigned 10 percent initial rating.

Under the circumstances of this case, the Board finds that, since the effective date of the grant of service connection, the Veteran's psoas abscess has not met the criteria for a 30 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 30 percent, rating are not met, it follows that the criteria for an even higher rating likewise are not met.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the February 12, 2007, effective date of the grant of service connection has the Veteran's psoas abscess been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008); VAOGCPREC 6-96 (Aug. 16, 1996).  If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, there is no basis for staged rating of the Veteran's psoas abscess, pursuant to Fenderson (cited to above), and the claim for a higher initial rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a higher initial rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



ORDER

An initial rating in excess of 10 percent for psoas abscess, previously diagnosed as Crohn's disease, is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


